                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ROCKHILL INSURANCE COMPANY,                         )
                                                    )
        Plaintiff,                                  )
                                                    )
v.                                                  )   CIVIL ACTION NO. 2:18-cv-0268-KD-B
                                                    )
SOUTHEASTERN CHEESE                                 )
CORPORATION, et al.,                                )
                                                    )
        Defendants.                                 )

                                               ORDER

        This action is before the Court on the Motion for Leave to File Amended Answer filed by

Alex Jones, William Belcher, J. Henry Sims and Matthew Sims (doc. 57) and the response filed

by Plaintiff Rockhill Insurance Company (doc. 60). Upon consideration, and for the reasons set

forth herein, the Motion is GRANTED. Defendants shall file their amended answer on or before

April 29, 2019.

        As grounds for amendment, Defendants state that after their answers were filed, they

received additional discovery that contains facts and information that in part, further informs

their denials and defenses. They seek leave to amend to add further specificity to the denials in

their answer and to attach documentary evidence in support of their denials and defenses.

        Plaintiff responds that the amended answers do not change the material facts relevant to

its motion for judgment on the pleadings. Therefore, Plaintiff has no objection so long as

granting the motion does not reopen the pleadings.

        Rule 15(a) of the Federal Rules of Civil Procedure governs amendments to pleadings. At

this stage in the litigation, Rule 15(a)(2) applies and instructs the district court that it “should

freely give leave” to amend a pleading “when justice so requires.” Fed. R. Civ. P. 15(a)(2).

Therefore, “unless a substantial reason exists to deny leave to amend, the discretion of the

district court is not broad enough to permit denial[.]” City of Miami v. Bank of America Corp.,
800 F.3d 1262, 1286 (11th Cir. 2015) (citation omitted); Laurie v. Ala. Ct. of Crim. App., 256

F.3d 1266, 1274 (11th Cir. 2001) (explaining that overall “there must be a substantial reason to

deny a motion to amend.”). The district court “may consider several factors when deciding

whether to grant a motion to amend, including ‘undue delay, bad faith or dilatory motive [on the

part of the movant], repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and] futility of

amendment.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1340–1341 (11th Cir. 2014) (citing

Equity Lifestyle Props., Inc. v. Fla. Mowing & Landscape Serv., Inc., 556 F.3d 1232, 1241 (11th

Cir.2009) (quoting Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230 (1962)); Donley v.

City of Morrow, Georgia, 601 Fed. Appx. 805, 810 (11th Cir. 2015) (same).

       Upon consideration of the factors, the Court finds that the interest of justice requires

granting the Motion. There is no undue delay because the motion was filed within the time limit

set by the Rule 16(b) Scheduling Order and soon after the receipt of discovery, which prompted

the motion. Review of the docket indicates that Defendants have not engaged in bad faith or

dilatory motive, nor have they repeatedly failed to cure deficiencies in prior pleadings. The

deadline for discovery is July 8, 2019. Therefore, Plaintiff has sufficient time to conduct

discovery with regard to the amended answers and would not be unduly prejudiced by the

amended answers. Plaintiff has not raised any argument with respect to futility of allowing the

amended answers.

       DONE and ORDERED this 22nd day of April 2019.


                                              s / Kristi K DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 2
